This day came on to be heard appellant's motion to have mandate issued without payment of costs by city, and the same having been duly considered, it appearing to the court that the former order adjudicating costs of appeal in this case against the city of Comanche is void, is hereby granted and the clerk is directed to issue the mandate as prayed for. Republic Insurance Company v. Highland Park Independent School District (Tex.Civ.App.) 57 S.W.2d 627 (Error Refused); Grant et al. v. Ellis (Tex.Com.App.) 50 S.W.2d 1093; and Duclos v. Harris County (Tex.Com.App.) 298 S.W. 417. *Page 461